          Case 1:17-cr-00227-DCN Document 97 Filed 02/24/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

    MARCOS ALBERTO ESPINOZA,
                                                    Case No. 1:20-cv-00464-DCN
                 Petitioner,                                 1:17-cr-00227-DCN

         vs.                                        MEMORANDUM DECISION AND
                                                    ORDER
    UNITED STATES OF AMERICA,

                 Respondent.


                                    I.      INTRODUCTION

        Pending before the Court in the above-entitled matters is Petitioner Marcos Alberto

Espinoza’s Motion to Vacate, Set Aside, or Correct Sentence under § 2255 (CR-227, Dkt.

83; CV-464, Dkt. 1).1 The parties have filed their responsive briefing on the Motion and/or

the time for doing so has passed. The matter is, therefore, ripe for the Court’s review.

                                     II.    BACKGROUND

        On September 13, 2017, a federal grand jury indicted Espinoza on three counts of

distributing methamphetamine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). CR-

227, Dkt. 1. The Court accepted Espinoza’s plea of guilty for the third count on April 4,

2018, and was advised that the Government would move to dismiss the first two counts

during sentencing. CR-227, Dkt. 38. The next day, the Government filed a plea agreement

both parties had signed on April 4, 2018. CR-227, Dkt. 39. A presentence investigation



1
 In this Order, “CR-227” is used when citing to the criminal case record in 1:17-cr-00227-DCN, and “CV-
464” is used when citing to the civil case record in 1:20-cv-00464-DCN.


MEMORANDUM DECISION AND ORDER-1
           Case 1:17-cr-00227-DCN Document 97 Filed 02/24/21 Page 2 of 8




report (“PSR”) was subsequently filed, (CR-227, Dkt. 48), and amended (CR-227, Dkt.

51). On July 12, 2018, Espinoza’s counsel filed objections to the PSR.

         On August 23, 2018, the Court held a sentencing hearing for Espinoza. CR-227,

Dkt. 59. After hearing arguments, including oral objections to the PSR, the Court sentenced

Espinoza to 188 months of incarceration and five years of supervised release on the third

count and dismissed, on the Government’s motion, the first two counts. Id. Espinoza

appealed his sentence. CR-227, Dkt. 62. On May 5, 2020, the Ninth Circuit issued its

formal mandate entering its judgment. CR-227, Dkt. 82.

         On October 2, 2020, Espinoza filed his pending § 2255 petition. CR-227, Dkt. 83;

CV-464, Dkt. 1. The Government responded to Espinoza’s petition. CV-464, Dkt. 5.

Espinoza did not file a reply.

                           III.     TIMELINESS OF PETITION

         Under the applicable statute of limitations, a § 2255 motion must be brought within

one year after a judgment of conviction becomes final unless the motion has been

statutorily tolled according to 28 U.S.C. § 2255(f)(2)–(4). A judgment of conviction

becomes final when it “has been rendered, the availability of appeal exhausted, and the

time for a petition for certiorari elapsed or a petition for certiorari denied.” United States

v. Schwartz, 274 F.3d 1220, 1223 (9th Cir. 2001). Espinoza’s § 2255 petition was timely

filed.

                                  IV.   STANDARD OF LAW

         Section 2255 permits a federal prisoner in custody under sentence to move the court

that imposed the sentence to vacate, set aside, or correct the sentence on the grounds that:


MEMORANDUM DECISION AND ORDER-2
         Case 1:17-cr-00227-DCN Document 97 Filed 02/24/21 Page 3 of 8




       the sentence was imposed in violation of the Constitution or laws of the
       United States, or that the court was without jurisdiction to impose such
       sentence, or that the sentence was in excess of the maximum authorized by
       law, or is otherwise subject to collateral attack[.]

28 U.S.C. § 2255(a). Relief under § 2255 is afforded “[i]f the court finds that . . . there has

been such a denial or infringement of the constitutional rights of the prisoner as to render

the judgment vulnerable to collateral attack.” Id. § 2255(b).

       Under § 2255, “a district court must grant a hearing to determine the validity of a

petition brought under that section ‘[u]nless the motions and the files and records of the

case conclusively show that the prisoner is entitled to no relief.’” United States v. Baylock,

20 F.3d 1458, 1465 (9th Cir. 1994) (emphasis in original) (quoting § 2255). In determining

whether a § 2255 motion requires a hearing, “[t]he standard essentially is whether the

movant has made specific factual allegations that, if true, state a claim on which relief could

be granted.” United States v. Withers, 638 F.3d 1055, 1062 (9th Cir. 2011) (quotation

marks omitted) (alteration in original). A district court may dismiss a § 2255 motion based

on a facial review of the record “only if the allegations in the motion, when viewed against

the record, do not give rise to a claim for relief or are ‘palpably incredible or patently

frivolous.’” Id. at 1062–63 (quoting United States v. Schaflander, 743 F.2d 714, 717 (9th

Cir. 1984)). Conclusory statements in a § 2255 motion are insufficient to require a hearing.

United States v. Hearst, 638 F.2d 1190, 1194 (9th Cir. 1980).

       If a court denies a habeas petition, the court may issue a certificate of appealability

“if jurists of reason could disagree with the district court’s resolution of [the petitioner’s]

constitutional claims or that jurists could conclude the issues presented are adequate to



MEMORANDUM DECISION AND ORDER-3
         Case 1:17-cr-00227-DCN Document 97 Filed 02/24/21 Page 4 of 8




deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327

(2003); see also 28 U.S.C. § 2253(c)(2). Although the petitioner need not prove the merits

of his case for the court to issue a certificate of appealability, the petitioner must show

“something more than the absence of frivolity or the existence of mere good faith on his or

her part.” Miller-El, 537 U.S. at 338 (quotation marks omitted).

                                      V. DISCUSSION

       Espinoza alleges his counsel provided ineffective assistance on three grounds: (1)

failing to object to a guideline enhancement for possessing a dangerous weapon; (2) failing

to object to a guideline enhancement for his leadership role; and (3) failing to review the

PSR with him prior to sentencing.

       “[A]n ineffective-assistance-of-counsel claim may be brought in a collateral

proceeding under § 2255, whether or not the petitioner could have raised the claim on direct

appeal.” Massaro v. United States, 538 U.S. 500, 504 (2003). The federal law governing

claims of ineffective assistance of counsel is stated in Strickland v. Washington, 466 U.S.

668, 687–88 (1984), and its progeny. In short, a challenger must prove both: (1) that

counsel’s performance was deficient; and (2) that there is a reasonable probability that, but

for the deficient performance, the result of the proceeding would have been different.

Strickland, 466 U.S. at 688.

       The Court first turns to Espinoza’s claim that his counsel failed to object to a two-

level enhancement under § 2D1.1(b)(1) for possessing a dangerous weapon, thereby

rendering ineffective assistance of counsel. CV-464, Dkt. 1, at 4; Dkt. 1-1, at 9. Contrary

to Espinoza’s allegation, his counsel filed a written objection to the enhancement prior to


MEMORANDUM DECISION AND ORDER-4
         Case 1:17-cr-00227-DCN Document 97 Filed 02/24/21 Page 5 of 8




sentencing. See CR-227, Dkt. 55, at 1-2 (“The Defense requests paragraph 44 be amended

to remove the two-level enhancement under 2D1.1(b)(1) for use of a firearm . . . The Court

should not apply the enhancement.”). Further, Espinoza’s counsel objected to this

enhancement during the sentencing hearing. See CR-227, Dkt. 66, at 40 (counsel arguing

“we dispute that the Court should give him a firearm enhancement”). Despite counsel’s

arguments, the Court found that there was a sufficient nexus between the firearm

possession and the offense to apply the two-level enhancement. Id. at 52. Because

Espinoza’s claim that his counsel failed to object to a two-level enhancement under §

2D1.1(b)(1) for possessing a dangerous weapon is inaccurate, his ineffective assistance of

counsel claim is without merit.

       The Court next turns to Espinoza’s claim that his counsel failed to “properly object”

to a four-level guideline enhancement for his leadership role. CV-464, Dkt. 1, at 5; Dkt. 1-

1, at 10. Espinoza’s counsel conceded that Espinoza’s conduct qualified for a two-level

leadership enhancement but logged written objections (CR-227, Dkt. 55, at 410) and orally

objected during sentencing to the four-level enhancement (CR-227, Dkt. 66, at 40). The

Court surmises that when Espinoza argues that “[n]o proper objection was ever made by

Espinoza’s counsel,” (CV-464, Dkt. 1-1, at 1), he is in fact arguing his counsel was

deficient because the Court did not sustain his counsel’s objection, as the record clearly

shows that his counsel objected to the four-level leadership enhancement. Espinoza has not

otherwise identified how his counsel performed deficiently and, therefore, his argument is

unavailing.

       Finally, Espinoza contends that his counsel failed to review the PSR with him prior


MEMORANDUM DECISION AND ORDER-5
         Case 1:17-cr-00227-DCN Document 97 Filed 02/24/21 Page 6 of 8




to sentencing. He argues that he “did not have an opportunity to examine the [PSR] or to

obtain full knowledge of its contents until sometime after he was sentenced,” and thus was

not adequately familiar with the PSR during his sentencing hearing. CV-464, Dkt. 1-1, at

19. The record contradicts Espinoza’s claim. The Court began the sentencing hearing by

informing the parties that a PSR had been prepared. The Court then directly asked Espinoza

if he “had an opportunity to go over the report with [his] counsel?” CR-227, Dkt. 66, at 2.

Espinoza responded, “Yes, sir.” Id. at 3. Therefore, Espinoza’s claim is factually

unsupported.

       After reviewing Espinoza’s claims and the record, the Court finds that Espinoza has

not shown ineffective assistance of counsel that would entitle him to relief. Counsel’s

performance can be held constitutionally deficient only if it “fell below an objective

standard of reasonableness . . . under prevailing professional norms.” Strickland v.

Washington, 466 U.S. 668, 688. The Court conducts a “highly deferential” review of

counsel’s conduct because “it is all too easy for a court, examining counsel’s defense after

it has proved unsuccessful, to conclude that a particular act or omission of counsel was

unreasonable.” Id. at 689. Therefore, “a court must indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance.” Id.;

see also Earp v. Cullen, 623 F.3d 1065, 1074 (9th Cir. 2010).

       There is nothing in the record to overcome the strong presumption that counsel acted

within the objective standard of reasonableness. Despite Espinoza’s claim, Espinoza’s

counsel lodged objections concerning the gun possession enhancement and leadership

enhancement. Further, the Court does not conclude that any particular act or omission of


MEMORANDUM DECISION AND ORDER-6
             Case 1:17-cr-00227-DCN Document 97 Filed 02/24/21 Page 7 of 8




Espinoza’s counsel was unreasonable, even though his objections were ultimately

unsuccessful. Additionally, Espinoza’s allegations that he did not review the PSR, when

reviewed against the record, are “palpably incredible or patently frivolous.” See Withers,

638 F.3d at 1062–63. Finding that Espinoza’s counsel was not deficient, the Court need

not address whether Espinoza was prejudiced by his counsel’s performance. See Hein v.

Sullivan, 601 F.3d 897, 918 (9th Cir. 2010) (“[W]e may dispose of [the ineffective

assistance of counsel] claim if [the claimant] fails to satisfy either prong of the two-part

test.”).

                        VI.    CERTIFICATE OF APPEALABILITY

           Petitioner cannot appeal from the denial or dismissal of his § 2255 motion unless he

first obtains a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A

certificate of appealability will issue only when a petitioner has made “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A certificate of

appealability is warranted when “jurists of reason could disagree with the district court’s

resolution of [the petitioner’s] constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller–El v.

Cockrell, 537 U.S. 322, 327 (2003); 28 U.S.C. § 2253(c). No such showing has been made

in this case and, therefore, the certificate of appealability is denied. 28 U.S.C. § 2253(c)(2).

                                         VII.   ORDER

           NOW IT IS HEREBY ORDERED:

              1.     Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence under 28

                     U.S.C. § 2255 (Dkt. 1, Case No. 1:20-cv-00464) (Dkt. 83, Case No. 1:17-


MEMORANDUM DECISION AND ORDER-7
      Case 1:17-cr-00227-DCN Document 97 Filed 02/24/21 Page 8 of 8




             cr-00227-DCN) is DENIED. The Clerk of the Court is directed to file

             this Order in both the criminal and civil cases.

       2.    The Certificate of Appealability is DENIED.


                                             DATED: February 24, 2021


                                             _________________________
                                             David C. Nye
                                             Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER-8
